DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 02/10/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20180253530A1 granted to Goldberg et al. in view of US Pat Pub No. 20160063191A1 granted to Vesto et al. in yet further view of US Pat Pub No. 20170300654 granted to Stein et al. (hereinafter “Stein”).
Applicant’s arguments, see pages 9-12, filed 02/10/2021, with respect to 121b have been fully considered and are persuasive.  The 112b rejections of claims 4-5 and 13-15 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180253530A1 granted to Goldberg et al. (hereinafter “Goldberg”) in view of US Pat Pub No. 20160063191A1 granted to Vesto et al. (hereinafter “Vesto”) in yet further view of US Pat Pub No. 20170300654 granted to Stein et al. (hereinafter “Stein”).
Regarding claim 1, Goldberg discloses a method for mobile triage of a patient in an ambulance (it is noted that the preamble does not have any patentable weight since when read in the context of the entire claim does not recite limitations of the claim and is not necessary to give life, meaning, and validity’ to the claim, see MPEP 2111.02), the method comprising (e.g. para 0053 “systems and methodologies for timely recognition of stroke symptoms using a portable personal device”): receiving, at a first client application executing on a first user device, the first user device associated with an emergency responder (e.g. para 0057 “notifying emergency services”), a request to initiate a stroke test at the first client application (e.g. para 0055 “system 200 for cognitive detection and notification of stroke onset according to one or more embodiments of the present invention. The system 200 can be included within a smartphone, cell phone, smart watch, or any other personal portable device.”); at the first client application initiating the stroke test, wherein the stroke test comprises receiving, at the first client application, an entry of at least the following: a level of consciousness of the patient; a rating of a set of patient answers to a set of questions; a rating of a motor function of the patient (e.g. paras 0059-0060 “speech analytics module… monitoring speech to determine abnormality and degree of impairment 614” it is noted that only one of the entries above is required); automatically calculating a stroke score based on the stroke test (e.g. para 0071 “whether the real-time speech, text entry, or user motion indicates an abnormal event”, 308); but fails to explicitly disclose, during a time period, wherein the patient is arranged within the ambulance during at least portion of the time period, executing the stroke test operated by an emergency responder, displaying a set of specialist options; receiving a selection of a selected specialist from the set of specialist options, wherein the selected specialist is associated with a second user device executing a second client application requesting a video call with the selected specialist; in response to the selected specialist accepting the video call, establishing a communication between the first and second client destination of the ambulance based on an input from the selected specialist.  
Vesto teaches that it is known to present the patient a set of specialist options; receiving a selection of a selected specialist from the set of specialist options (e.g. para 0149 “The healthcare exchange notifies the patient with identification of one or more suggested specialists in the area that meet the patient's and Primary Care Provider requirements.”), wherein the selected specialist is associated with a second user device executing a second client application requesting a video call with the selected specialist (e.g. Fig. 10 “visits”, visit is considered to be the video call); in response to the selected specialist accepting the video call, establishing a communication between the first and second client applications (e.g. Fig. 10 “visits”, visit is considered to be the video call “Once the patient has selected the specialist to visit, the graph database is updated”); and at the first client application, updating a point of care of the patient based on an input from the selected specialist (e.g. para 0149 “Once the patient has selected the specialist to visit, the graph database is updated which results in the specialist being notified and granted access to view the referral information from the Primary Care Provider.”).  This allows the patient to find the most suitable specialist which would provide the predictable result of eliminating unnecessary visits (e.g. paras 0147-0148). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Goldberg with the teachings of Vesto to provide the patient the ability to select the most appropriate specialist to allow the patient to find the most suitable specialist which would provide the predictable result of eliminating unnecessary visits. 
but fails to explicitly disclose during a time period, wherein the patient is arranged within the ambulance during at least portion of the time period, executing the stroke test operated by an emergency responder, and updating a destination of the ambulance based on an input from the selected specialist. However, Stein teaches conducting the stroke test assessment as recited above by an ambulance personnel in route to the hospital which would also provide the use of audio and video communication with an operation center and or more medical facilities, and or medical professionals (e.g. para 0194) which would direct the emergency vehicle to an appropriate facility (e.g. para 0193-0194 “A decision is made where to transport”) this would allow the evaluation of the stroke and assessment of the best location for treatment to occur during the time the patient is in route to the care center in an ambulance, which would provide the predictable result of diagnosing a stroke and reducing the chances of arriving at a wrong hospital (e.g. para 0005). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Goldberg and Vesto with the teachings of Stein to provide evaluation of the stroke and assessment of the best location for treatment to occur during the time the patient is in route to the care center in an ambulance, which would provide the predictable result of diagnosing a stroke and reducing the chances of arriving at a wrong hospital.

Regarding claim 2, Goldberg as modified by Vesto and Stein (hereinafter “modified Goldberg”) discloses the method of claim 1, further comprising, in response to the stroke score exceeding a predetermined threshold, prompting the selection of the selected specialist at the 

Regarding claim 3, modified Goldberg discloses the method of claim 1, Goldberg further comprising checking for a set of criteria to be completed prior to initiating the [emergency call], wherein the set of criteria comprises: an entry of the patient demographic information; the stroke score; and the at least one of: the facial droop parameter; the gaze deviation parameter; and the arm drift parameter (e.g. fig. 6), Vesto teaching video call with the selected specialist (e.g. visit).

Regarding claim 4, modified Goldberg discloses the method of claim 1, Goldberg discloses monitoring the patients’ geographic location (e.g. para 0057) and Vesto teaches further comprising displaying, at the first client application, a map including a set of points of care proximal to a current location of the ambulance (e.g. para 0143 “the connection optimizer can resolve for an optimum specialist to which a patient should be referred given patient's preferences, date/time, location,”) while Stein teaches wherein the patient is arranged in the ambulance, and wherein the destination is one of the set of points of care (e.g. para 0193).

Regarding claim 5, modified Goldberg discloses the method of claim 4, Vesto teaches further comprising displaying at the map, [availability] (e.g. paras 0146, 0149 “The exchange 

Regarding claim 6, modified Goldberg discloses the method of claim 1, Goldberg discloses wherein the stroke score is calculated at a computing subsystem of the first user device (e.g. para 0055 “processing system 204”).  

Regarding claim 7, modified Goldberg discloses the method of claim 1, Vesto further comprising displaying, at the first client application, an availability of each of the set of specialists (e.g. paras 0146, 0149 “The exchange can then suggest a most applicable available specialist to the patient, which leads to a treatment specialist to help the patient.”).  

Regarding claim 8, modified Goldberg discloses the method of claim 7, Vesto further comprising displaying, at the first client application, a time since active for each of the set of specialists, wherein the time since active for the selected specialist quantifies a time since the selected specialist was active on the second client application (e.g. paras 0146, 0149 “The exchange can then suggest a most applicable available specialist to the patient, which leads to a treatment specialist to help the patient.”, “The exchange can then suggest a most applicable 

Regarding claim 9, modified Goldberg discloses the method of claim 1, Vesto discloses wherein, in an event that the specialist does not answer the call in a predetermined amount of time, a second specialist is automatically selected and called (e.g. para 0149 “The patient has the option to request additional information from each specialist which is mediated via the healthcare exchange.” it is understood that the patient can interact with the specialist prior to choosing the specialist which would allow the patient not to choose a specialist if the specialist is non-responsive). 

Regarding claim 10, modified Goldberg discloses the method of claim 9, Vesto teaches wherein the predetermined amount of time is 2 minutes or less (e.g. para 0149-0150, it is noted that the time to consider non-responsive is considered to be optimizable by the patient adding the specialist to be within seconds or minutes. It is understood that since the condition detected is a stroke, it would be unfeasible to consider nonresponsive to be long. it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 

Regarding claim 11, modified Goldberg discloses the method of claim 1, Goldberg discloses wherein the second client application is configured to display the stroke test, the stroke score, the patient demographic information, and the at least one of a photo and a video 

Regarding claim 12, modified Goldberg discloses the method of claim 1, Stein teaches further comprising updating the destination based on the call (e.g. para 0193). 

Regarding claim 13, modified Goldberg discloses the method of claim 1, Vesto teaches further comprising, in response to updating the point of care, establishing a communication between the first client application and a third client application, the third client application executing on a third user device associated with a second specialist, wherein the second specialist is located at the point of care and part of a care team of the patient (e.g. para 0149 “Once the patient has selected the specialist to visit, the graph database is updated which results in the specialist being notified and granted access to view the referral information from the Primary Care Provider.” and para 0150 “patient's care circle team”).  

Regarding claim 14, modified Goldberg discloses the method of claim 1, further comprising, in response to updating the point of care, establishing a communication between the second client application and a third client application, the third client application executing on a third user device associated with a second specialist, wherein the second specialist is located at the point of care and part of a care team of the patient  (e.g. para 0149-0150 and 

Regarding claim 15, modified Goldberg discloses the method of Claim 1, Goldberg further comprising updating based on the updated point of care (e.g. paras 0146, 0149 “The exchange can then suggest a most applicable available specialist to the patient, which leads to a treatment specialist to help the patient.”) Stein teaches providing a set of navigation instructions to the ambulance (e.g. para 0194 “Based on the examination results, the operations center can direct the emergency vehicle to an appropriate facility”; it is noted that directing the emergency vehicle to an appropriate location would include name, address or navigation). 
	
Regarding claim 16, modified Goldberg discloses the method of claim 1, wherein the communication comprises a messaging thread (e.g. para 0149 “The patient has the option to request additional information from each specialist which is mediated via the healthcare exchange.”).  

Regarding claim 17, Goldberg discloses a method for mobile triage of a patient (e.g. para 0053 “systems and methodologies for timely recognition of stroke symptoms using a portable personal device”), the method comprising: receiving, at a first client application executing on a first user device, the first user device associated with an emergency responder (e.g. para 0057 “notifying emergency services”), a request to initiate a stroke test at the first but fails to explicitly disclose, during a time period, wherein the patient is arranged within the ambulance during at least portion of the time period, executing the stroke test operated by an emergency responder, 
displaying a set of specialist options; receiving a selection of a selected specialist from the set of specialist options, wherein the selected specialist is associated with a second user device executing a second client application requesting a video call with the selected specialist; in destination of the ambulance based on an input from the selected specialist.  
Vesto teaches that it is known to present the patient a set of specialist options; receiving a selection of a selected specialist from the set of specialist options (e.g. para 0149 “The healthcare exchange notifies the patient with identification of one or more suggested specialists in the area that meet the patient's and Primary Care Provider requirements.”), wherein the selected specialist is associated with a second user device executing a second client application requesting a video call with the selected specialist (e.g. Fig. 10 “visits”, visit is considered to be the video call); in response to the selected specialist accepting the video call, establishing a communication between the first and second client applications (e.g. Fig. 10 “visits”, visit is considered to be the video call “Once the patient has selected the specialist to visit, the graph database is updated”); and at the first client application, updating a point of care of the patient based on an input from the selected specialist (e.g. para 0149 “Once the patient has selected the specialist to visit, the graph database is updated which results in the specialist being notified and granted access to view the referral information from the Primary Care Provider.”).  This allows the patient to find the most suitable specialist which would provide the predictable result of eliminating unnecessary visits (e.g. paras 0147-0148). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Goldberg with the teachings of Vesto to provide the patient the ability to select the most appropriate specialist to 
Goldberg as modified by Vesto teaches the limitations above but fails to explicitly disclose during a time period, wherein the patient is arranged within the ambulance during at least portion of the time period, executing the stroke test operated by an emergency responder, and updating a destination of the ambulance based on an input from the selected specialist. However, Stein teaches conducting the stroke test assessment as recited above by an ambulance personnel in route to the hospital which would also provide the use of audio and video communication with an operation center and or more medical facilities, and or medical professionals (e.g. para 0194) which would direct the emergency vehicle to an appropriate facility (e.g. para 0193-0194 “A decision is made where to transport”) this would allow the evaluation of the stroke and assessment of the best location for treatment to occur during the time the patient is in route to the care center in an ambulance, which would provide the predictable result of diagnosing a stroke and reducing the chances of arriving at a wrong hospital (e.g. para 0005). Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Goldberg and Vesto with the teachings of Stein to provide evaluation of the stroke and assessment of the best location for treatment to occur during the time the patient is in route to the care center in an ambulance, which would provide the predictable result of diagnosing a stroke and reducing the chances of arriving at a wrong hospital.

Regarding claim 18, modified Goldberg discloses the method of claim 17, wherein the stroke test comprises receiving, at the first client application, an entry of at least the following: " a level of consciousness of the patient; " a rating of a set of patient answers to a set of questions; and " a rating of a motor function of the patient (e.g. paras 0059-0060 “speech analytics module… monitoring speech to determine abnormality and degree of impairment 614” it is noted that only one of the entries above is required). 

Regarding claim 19, modified Goldberg discloses the method of claim 17, wherein the stroke parameter comprises at least one of: " a facial droop parameter (e.g. para 0069 “The facial analytics module 220 can calculate a personalized baseline, for example, by calculating facial symmetry in images depicting the user's face performing one or more actions”); " a gaze deviation parameter; and " an arm drift parameter (e.g. para 0052 “face drooping, numb, …arm is weak or numb” is also disclosed to be used in detecting early stroke).  

Regarding claim 20, modified Goldberg discloses the method of claim 17, Vesto teaches wherein the communication comprises a video call (e.g. Fig. 10 “visits”, visit is considered to be the video call). 

Regarding claim 21, modified Goldberg discloses the method of claim 17, wherein the stroke score is automatically calculated at a remote computing system (e.g. figs 1-2) and wherein the stroke parameter is automatically determined based on a set of machine learning .  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792     

/REX R HOLMES/Primary Examiner, Art Unit 3792